NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued January 21, 2022
                               Decided February 8, 2022

                                          Before

                      MICHAEL S. KANNE, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

                      THOMAS L. KIRSCH II, Circuit Judge


No. 21-2164

MEGAN GARZA,                                   Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                               Eastern Division.

      v.                                       No. 19-CV-5237

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,        Sheila Finnegan,
      Defendant-Appellee.                      Magistrate Judge.


                                      ORDER

       Struggling with depression, anxiety, and back pain, Megan Garza applied for
Social Security disability insurance benefits. An administrative law judge found that
Garza was not disabled because she could still perform jobs available in the national
economy despite her impairments. The district court upheld this decision, and Garza
appealed. Because Garza has failed to show an error in the ALJ’s decision, we affirm.
No. 21-2164                                                                        Page 2


                                            I

       In September 2016, Megan Garza, 39 years old, applied for disability insurance
benefits roughly a week after leaving her job of 17 years doing administrative work for
her family’s children’s book company. She alleged a disability onset date of September
7, 2016, alleging disability due to anxiety, depression, chemical dependency, panic
attacks, bipolar disorder, and social anxiety disorder, rendering her unable to work. She
has a high school education and lives with her husband and two youngest children.

       The Social Security Administration denied Garza’s application. A state agency
psychologist, David Voss, reviewed Garza’s medical records in February 2017 and rated
her mental functioning capacity. Dr. Voss concluded that Garza’s mental capacity
resulted in only moderate and mild limitations. Garza applied for reconsideration and
the administration denied that too. Another state agency psychologist, Howard Tin,
reviewed Garza’s records in August 2017 at the reconsideration stage. Dr. Tin affirmed
Dr. Voss’s findings, stating that Garza was not severely impaired due to her anxiety and
depression and retained the mental capacity to perform routine/repetitive tasks
involving simple instructions with limited social demands.

        Garza then filed a request for a hearing before an administrative law judge (ALJ).
The ALJ denied Garza’s claim. Applying the familiar five-step analysis, the ALJ found
at step 1 that Garza had no substantial gainful employment since the alleged onset date.
The ALJ found at step 2 severe impairments (major depressive disorder, generalized
anxiety disorder, substance abuse addiction in remission, and degenerative disc disease
of the lumbar spine) and one non-severe impairment (bilateral hearing loss). At step 3
the ALJ found that none of Garza’s impairments—in isolation or combined—
established a per se disability. At step 4 the ALJ found Garza retained the ability to
perform light work, as defined in 20 C.F.R. § 404.1567(b), with some limitations, and
that with this residual functioning capacity (RFC), she could not perform her past
relevant work. At step 5, based on the testimony of the vocational expert, the ALJ
concluded that a person of Garza’s age, education, and work experience with Garza’s
RFC—including her limitations the ALJ identified—could perform numerous jobs
available in the national economy, so she was not disabled. The Appeals Council then
rejected Garza’s request for review, and Garza filed for administrative review in the
Northern District of Illinois. The magistrate judge, acting with the parties’ consent
under the authority of 28 U.S.C. § 636(c), upheld the earlier decisions. This appeal
followed.
No. 21-2164                                                                            Page 3


                                              II

       We review the magistrate judge’s decision de novo, but apply a deferential
standard to the ALJ’s decision, reversing only if the ALJ’s decision is not supported by
substantial evidence or is the result of legal error. Gedatus v. Saul, 994 F.3d 893, 900 (7th
Cir. 2021). Substantial evidence means “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148,
1154 (2019) (citation omitted).

        First, Garza argues the ALJ erred at steps 2 and 3 of the analysis. But she did not
raise either of these arguments below, and arguments made for the first time on appeal
are waived. Jeske v. Saul, 955 F.3d 583, 597 (7th Cir. 2020) (citing Shramek v. Apfel, 226
F.3d 809, 811 (7th Cir. 2000) (applying the general rule that “issues that are not raised
before the district court are waived on appeal” to a claimant appealing the district
court’s decision regarding disability benefits under the Social Security Act). Because
Garza failed to make any arguments regarding errors at step 2 or step 3 before the
district court, both are waived on appeal.

       Even if these arguments were not waived, we have no basis to find that the ALJ
erred at either of these steps. At step 2, the ALJ must determine whether the claimant
has a severe impairment (or combination of impairments). Castile v. Astrue, 617 F.3d 923,
926 (7th Cir. 2010). A finding at this step is merely “a threshold issue.” Arnett v. Astrue,
676 F.3d 586, 591 (7th Cir. 2012). So long as the ALJ finds one severe impairment, the
ALJ is obligated to move on to the remaining steps in the five-step analysis, where he
considers “the entire constellation of ailments.” Castile, 617 F.3d at 926–27 (quoting
Golembiewski v. Barnhart, 322 F.3d 912, 918 (7th Cir. 2003)). Here, the ALJ found several
severe impairments, including major depressive disorder, generalized anxiety disorder,
substance abuse addiction in remission, and degenerative disc disease of the lumbar
spine. This finding satisfied the threshold requirement for step 2. After finding one
severe impairment, the ALJ was obligated to move through the remaining analysis, as
he did.

        Likewise, Garza provides no reason for us to find that the ALJ’s determination at
step 3 was erroneous. A finding at step 3 that a claimant is per se disabled under a listed
impairment is a very high bar and requires that the claimant meet or equal all of the
criteria specified in a listing. Ribaudo v. Barnhart, 458 F.3d 580, 583 (7th Cir. 2006). The
ALJ concluded that Garza did not meet listings 1.04 (disorders of the spine), 12.04
(depression), or 12.06 (anxiety). Garza contends that the ALJ erred by failing to consider
evidence that shows she meets these listings. But at oral argument, Garza was unable to
point us to any evidence in the record that the ALJ overlooked. See Gross v. Town of
No. 21-2164                                                                            Page 4


Cicero, Ill., 619 F.3d 697, 703 (7th Cir. 2010) (stating that we do not consider a parties’
factual assertions “that lack direct citation to easily identifiable support in the record”).
And the ALJ does not err when he does not discuss every piece of evidence in the
record in explaining his determinations. See Rice v. Barnhart, 384 F.3d 363, 370 (7th Cir.
2004) (“We have long held that an ALJ is not required to provide a complete written
evaluation of every piece of testimony and evidence.”) (quotation omitted).

       Next, Garza contends that the ALJ erred at step 5 in finding that Garza could
work in available jobs, including laundry folder, house cleaner, and mail clerk. She
argues that her limitations make it impossible for her to work in any job in the national
economy. But she does not contest that the vocational expert, whose testimony the ALJ
relied on to find that jobs were available for someone with Garza’s RFC, heard a
summary of Garza’s limitations before making her recommendation. See Cass v. Shalala,
8 F.3d 552, 555–56 (7th Cir. 1993) (stating that the questions posed to the vocational
expert should incorporate all of the claimant’s limitations from the medical record).
And Garza makes no argument against using the vocational expert’s testimony and
designates no evidence contradicting it. See 20 C.F.R. § 404.1566(e); Biestek, 139 S. Ct. at
1155 (stating that a vocational expert’s testimony can constitute substantial evidence
supporting an ALJ’s finding at step 5). So the ALJ was permitted to rely on the
vocational expert’s testimony as substantial evidence of Garza’s ability to work in other
jobs available in the national economy.

        Last, Garza argues that the ALJ overlooked facts in the record. Garza’s argument
is vague and mentions only one fact that the ALJ may have overlooked: her opioid
abuse disorder, when determining her RFC. First, Garza’s meager treatment of this
argument constitutes waiver. See United States v. Dunkel, 927 F.2d 955, 956 (7th Cir.
1991) (such a “skeletal ‘argument’, really nothing more than an assertion, does not
preserve a claim”). Garza provides no citation to the record to support this argument. In
fact, the record states that Garza is in remission for an opioid addiction. Regardless, the
ALJ did not ignore Garza’s addiction in assessing her RFC. The ALJ considered Garza’s
addiction and depressive disorders and her remission from prior substance abuse
following treatment in making his RFC determination. Admin. R. at 19 (Exhibit 3) (“The
record shows that … she was addicted to pain medication about two and a half years
ago … [and] does not indicate that the claimant had any further issues with opioid
abuse. … [H]er mental impairments [] are present regardless of the claimant’s opioid
abuse disorder.”).

                                                                                 AFFIRMED